This is an attempted appeal from a habeas corpus hearing designed to secure reduction of bail.
The record reveals that the hearing was before the District Judge in vacation. The transcript is not certified by the judge, but alone by the clerk of the court. Where the hearing is in vacation certificate by the clerk does not confer jurisdiction upon this court. See Art. 857, C. C. P.; Ex parte Young, 87 Tex.Crim. Rep., 219 S.W. 1102; Ex parte Lozano, 88 Tex. Crim Rep. 112, 225 S.W. 59; Ex parte Francis, 91 Tex. Crim. 398,  239 S.W. 957; Ex parte Malone, 35 Tex. Crim. 297,31 S.W. 665; Ex parte Calvin, 40 Tex.Crim. Rep.,48 S.W. 518; Overstreet v. State, 39 Tex.Crim. Rep.,46 S.W. 929.
The state's motion to dismiss the appeal for the defect in the record pointed out must be sustained.
Dismissed. *Page 421